HOOD, Judge.
This is a tort action instituted by Josephine F. Hebert against Nelwyn Fonte-not and Southern Farm Bureau Casualty Insurance Company, which suit arises out of a motor vehicle collision which occurred on December 29, 1962. This case was consolidated for the purposes of trial and appeal with three other suits, all arising out of the same accident, and all of which are being decided by us on this date. See Deshotels v. Southern Farm Bureau Casualty Insurance Company, et at., La.App., 164 So.2d 688; Deshotels, individually and for and in behalf of his minor son, Michael Deshotels v. Southern Farm Bureau Casualty Insurance Company, et al., La.App., 164 So.2d 694; and Michel v. Southern Farm Bureau Casualty Insurance Company, La.App., 164 So.2d 686.
The issue as to liability vel non of defendants was considered and determined in the case of J. L. Deshotels v. Southern Farm Bureau Casualty Insurance Company, supra. For the reasons set out in the opinion handed down in that case, we conclude that the judgment appealed from must be reversed insofar as it condemns the defendant, Southern Farm Bureau Casualty Insurance Company, to pay damages to plaintiff, but that the judgment should be affirmed in all other respects. No issue is raised in this suit as to quantum.
For the reasons herein assigned, the judgment appealed from is reversed insofar as it condemns defendant, Southern Farm Bureau Casualty Insurance Company, to pay damages, and accordingly, judgment is hereby rendered in favor of defendant, Southern Farm Bureau Casualty Insurance Company, and against plaintiff, rejecting plaintiff’s demands as to that defendant. The judgment in all other respects, and particularly that portion of the judgment which is in favor of plaintiff in this suit and against defendant, Nelwyn Fontenot, is affirmed. The costs of this appeal are assessed to defendant-appellant, Nelwyn Fontenot.
Amended in part; reversed in part.